Citation Nr: 0813551	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for an aneurysm, including 
as secondary to hypertension.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty in the military from May 
1966 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont.  In September 2007, the veteran testified at a 
hearing at the RO before the undersigned.  A transcript of 
the proceeding is of record.  

In September 2007, the veteran submitted additional medical 
evidence and waived initial consideration of this evidence by 
the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDING OF FACT

The evidence is evenly balanced as to whether the veteran's 
aneurysm is attributable to service-connected hypertension.  


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
aneurysm is proximately due to his service-connected 
hypertension.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the claim for service connection 
for an aneurysm, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Governing States and Regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson, see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2007).  

Legal Analysis

At the September 2007 hearing, the veteran stated that he had 
been diagnosed with an aneurysm in 2001 during some routine 
tests for kidney stones.  He contends that either the 
aneurysm was incurred during military service or that it is 
proximately due to his service-connected hypertension.  

The veteran's service treatment records indicate that in 
January 1985 he complained of chest pressure and was referred 
for a cardiology consultation.  The diagnosis was mild 
hypertension.  

VA treatment records indicate that a June 2005 ultrasound 
showed that the aneurysm measured 4.1 centimeters (cm) and 
had remained unchanged since March 2003.

The report of a November 2005 VA examination indicates that 
an abdominal aortic aneurysm was incidentally diagnosed on a 
March 2002 CT scan.  The aneurysm measured 4.0 cm in March 
2002.  The examiner, a registered nurse practitioner, stated 
that risk factors for an aneurysm included:  age greater than 
60, smoking, male sex, atherosclerosis, hypertension, and 
family history.  The veteran had a 24-year history of smoking 
two packs of tobacco cigarettes per day (he quit in 1984), 
and hypertension.  He had no family history of aneurysm and 
did not have arthrosclerosis.  He was diagnosed at the age of 
57.  The examiner stated that, according to the "Annals of 
Internal Medicine 1997, smoking was the risk factor most 
strongly associated with abdominal aortic aneurysm.  
Hypertension was also associated but to a lesser extent.  The 
examiner opined that the aneurysm was less likely than not 
secondary to hypertension.

In March 2006, Dr. Nolan, a VA physician, provided an opinion 
that hypertension was a risk factor for aneurysm expansion, 
but that there was no causal connection.  

In March 2007, Dr. Zwolak, a VA physician, provided an 
opinion stating that the veteran's aneurysm had only grown 3 
percent in 4 years and that it had grown much slower than the 
typical aneurysm.  The doctor opined that the veteran's 
hypertension had not had a negative impact on the aneurysm.  

The veteran submitted numerous Internet sources that indicate 
hypertension is a risk factor for arterial aneurysms.  
According to the American Accreditation HealthCare 
Commission, the exact cause of abdominal aortic aneurysms is 
unknown, but risk factors include hypertension.  The website 
also notes that aneurysms may develop slowly over many years 
and often have no symptoms.  
(file://D:\hi1d\ency\article\000162.htm).  This is also 
supported by an article by Dr. O'Conner 
(http://wwww.emedicine.com/emerg/topic27.htm).  

According to several Internet sources, hypertension is a 
cause of abdominal arterial aneurysms.  The Analyst lists 
high blood pressure (hypertension) as one of the causes 
(http://www.digitalnaturopath.com/cond/C423465.html).  
MedicineNet and Healthscout also list hypertension as one of 
the causes of an aortic aneurysm 
(http://www.medicinet.com/abdominal_aortic_aneuryism/page2.ht
m and http://www.healthscout.com/ency/68/198/main.html).  

According to the Vascular Society, aortic aneurysms grow 
slowly.  At 50 millimeters (mm), the rate of growth is 
between 1-4 mm per year, but when aneurysms are more than 50 
mm in diameter, the rate of growth increases to 4-6 mm per 
year (http://www.vascularsociety.org.uk/patient/aaa.html).  
According to Maryland Surgical Care, P.C., the average growth 
rate is 0.5 cm a year and most abdominal aortic aneurysm 
produce no symptoms at all and are found on routine physical 
examination or X-rays.  
(http://www.mdsurgcare.com/conditions/aorticaneurysm.htm).  

According to Dr. Zwolak, the veteran's aneurysm grew much 
slower than the typical aneurysm and had only increased 3 
percent in four years - or about 1 mm.  The aneurysm was 
diagnosed in March 2002, 14 1/2 years after the veteran 
separated from service in July 1987.  If the aneurysm grew an 
average of 1 mm per year, it would have taken 40 years to 
reach 4 cm in 2002.  Even if the aneurysm grew twice as fast 
- at a rate of 2mm per year, it would have taken 20 years to 
reach 4 cm in 2002.  The obvious implication is that the 
aneurysm likely began growing during military service, but 
was asymptomatic and remained undiagnosed until it was 
discovered during the routine CT scan in 2002.

Even if the aneurysm did not begin growing until after the 
veteran separated from service, the evidence for and against 
it being caused by his service-connected hypertension is 
equally balanced (i.e. equivocal).  While some medical 
authorities suggest hypertension is merely a risk factor 
associated with the growth of an aneurysm, other authorities 
indicate hypertension is one of its causes.  Resolving all 
reasonable doubt in the veteran's favor, his claim for 
service connection for an aneurysm is granted.  
See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

The claim for service connection for an aneurysm is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


